         Case 1:19-cv-12379-DJC Document 67 Filed 04/16/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________________
                                                 )
JONATHAN MULLANE                                 )
                                                 )
      Plaintiff,                                 )
                                                 ) C.A. No. 19-12379-DJC
      v.                                         )
                                                 )
                                                 )
UNITED STATES DEPARTMENT OF JUSTICE and          )
UNITED STATES SECURITIES and EXCHANGE           )
COMMISSION,                                     )
                                                )
      Defendants.                               )
_______________________________________________ )

                            DEFENDANTS’ RESPONSE TO
                        COURT’S ORDER DATED MARCH 19, 2021

       The Defendants, by and through their attorney, Nathaniel R. Mendell, Acting United

States Attorney for the District of Massachusetts, hereby respond to this Court’s Order as

follows: On March 19, 2021, this Court issued its twenty-seven (27) page Memorandum and

Order (“Order”) granting substantially, in part, Defendants’ Motion for Summary Judgment. See

Dkt. No. 66. In particular, this Court concluded the following:

              For the foregoing reasons, the Court ALLOWS in part and DENIES
              in part the Agencies’ motion for summary judgment. D. 27, and
              DENIES Mullane’s motions to strike and amend. D. 53; D. 58. The
              motion for summary judgment is ALLOWED in all respects except
              for the documents described above that were withheld or redacted
              solely under the deliberative process privilege, see page 21, supra,
              which is DENIED without prejudice. The Agencies must produce the
              communications with an external party unredacted, D. 28-2 at 14-15,
              and shall either submit a revised Vaughn index by April 16, 2021,
              correcting the deficiencies outlined above, or produce the documents
              unredacted to Mullane and inform the Court, also by April 16, 2021.
              Id.
            Case 1:19-cv-12379-DJC Document 67 Filed 04/16/21 Page 2 of 2




        Accordingly, Defendant attach as Exhibit A hereto, a Supplemental Vaughn Index

addressing each of this Court’s noted deficiencies identified in the Order. See Dkt. No. 66, p. 19.

In this regard, Defendant United States Department of Justice has, upon further review, decided

to withdraw its redaction in Dkt. No. 28-2, at pp. 29 and 50 referenced by this Court in its Order.

Id. Thus, these two documents have been released in full to Plaintiff. Defendants’ responses to

this Courts directive are boldfaced in the Supplemental Vaughn Index for this Court’s

convenience. 1


                                                        Respectfully submitted,

                                                        NATHANIEL R. MENDELL
                                                        Acting United States Attorney

                                                By:     /s/ Michael Sady
                                                        Michael Sady
                                                        Assistant U.S. Attorney
                                                        United States Attorney’s Office
                                                        1 Courthouse Way, Suite 9200
                                                        Boston, MA 02210
                                                        (617) 748-3100
                                                        michael.sady@usdoj.gov

Dated: April 16, 2021




        1
          To the extent this Court needs any further information from Defendants to adjudicate the
remainder of their Motion for Summary, they will await such instruction.


                                                   2
